MEMORANDUM **
Leonard Sabra Blatt appeals the 57-month prison sentence imposed on remand, following his jury trial conviction for *919five offenses related to his production, possession, and sale of false identification documents, in violation of 18 U.S.C. § 1028(a) and 42 U.S.C. § 408(a)(7)(B). See United States v. Blatt, No. 01-30035 (Jan. 7, 2002). We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Blatt contends that the district court erred by sentencing him based on financial losses caused by the purchasers of his fraudulent identification cards. We previously remanded for clarification of the district court’s findings as to the scope of the jointly undertaken criminal activity. The district court has provided that clarification, and the record supports its findings. See United States v. Riley, 335 F.3d 919, 928 (9th Cir.2003).
The motion for bail pending appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.